Per Ctjriam.
The suit in this case was brought to recover three months’ rent, due under a written lease 'dated September 1st, 1921, at $80 per month. The trial resulted in a judgment for the plaintiff for $240. The defendant filed the following1 specification of the determination with which he is dissatisfied in point of law, 'viz.: Upon the facts presented, the court should have found, as a matter of law, that there was either (a) an eviction of the defendant by the plaintiff; or (b) a surrender of the lease, and should have found in favor of .the defendant, and given judgment accordingly. We think the trial judge found according to the evidence, and the judgment should be affirmed, with costs.